143 Ga. App. 370 (1977)
238 S.E.2d 739
SMITH et al.
v.
SOCIETY NATIONAL BANK.
54286.
Court of Appeals of Georgia.
Submitted September 14, 1977.
Decided September 30, 1977.
Edge & Edge, John D. Edge, for appellants.
Jefferson L. Davis, Jr., for appellee.
QUILLIAN, Presiding Judge.
On a prior appeal we reversed the portion of the trial judge's order setting out an amount owed under an installment contract as $8,469.72. For the facts herein involved see Smith v. Society Nat. Bank, 141 Ga. App. 19 (232 SE2d 367).
The defendant appeals from the subsequent judgment containing a new finding of fact as to the amount owed. Held:
1. There is no merit to the contention that filing suit for the entire amount of the unpaid balance amounted to an election of remedies.
2. We now consider whether the subsequent order of *371 the trial judge comports with our decision.
The appellee concedes the present order erroneously computed the amount due and attempts to give what is contended to be the correct formula and resultant amount. As we held in the previous appeal there was a violation of Code Ann. § 96-1008 (Ga. L. 1967, pp. 674, 683) which results in the holder being barred from recovery of any finance charge. Hence, the amount due would be $12,099.60 less the entire finance charge of $5,282.75, leaving a principal balance of $6,816.85. From that sum must be further deducted the amount of payments made ($3,629.88) and the pro rata credits due for unearned property insurance and credit life premiums. See Harrison v. Goodyear Service Stores, 137 Ga. App. 223, 225 (223 SE2d 261).
Judgment affirmed on condition that, within 30 days after this court's remittitur reaches the trial court, the trial judge enter an order in compliance with this opinion; otherwise reversed.
Judgment affirmed on condition. Shulman and Banke, JJ., concur.